Citation Nr: 1105596	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  00-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for gastrointestinal 
disability.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sinus 
disability.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disorder 
manifested by headaches.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a vision 
disorder.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for disability 
resulting from exposure to herbicides.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to February 
1987. 

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Montgomery, Alabama, (hereinafter RO).  The case has 
previously been remanded by the Board, most recently in February 
2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The February 2010 remand referenced prior Board remands in July 
2005 and June 2007, that specifically noted that the veteran's 
claims to reopen were filed prior to August 29, 2001, and that 
instructed the RO to readjudicate them under the former standard 
set forth in 38 C.F.R. § 3.156 in effect prior to August 29, 
2001.  However and as noted in the most recent remand, the 
December 2007 notification letter, issued subsequent to the June 
2007 remand, included the current criteria listed at 38 C.F.R. § 
3.156 in effect since August 29, 2001, and the current criteria 
were also applied in the November 2009 supplemental statement of 
the case.  As such, and to ensure compliance with the 
instructions of it remands, the Board in the February 2010 remand 
directed the RO to notify the Veteran of the criteria of 38 
C.F.R. § 3.156 in effect prior to August 29, 2001, and adjudicate 
the petitions to reopen under these criteria.  Stegall v. West, 
11 Vet. App. 268 (1998).  However, the March 2010 notification 
letter that followed the most recent remand also included the 
current criteria listed at 38 C.F.R. § 3.156 in effect since 
August 29, 2001, and the current criteria were also applied in 
the June 2010 supplemental statement of the case.  Accordingly, 
and in order to ensure compliance with its remands, the case must 
again be remanded for the following action:  

1.  The RO should send the Veteran and his 
representative a notification letter that 
complies with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should explain the 
basis of the prior denials of service 
connection for a heart disability, 
gastrointestinal disability, sinus 
disability, disorder manifested by 
headaches, a vision disorder and disability 
resulting from exposure to herbicides and 
indicate what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient.  As 
previously requested, this letter 
should explain that for the purposes of 
this appeal, new and material evidence 
means evidence not previously submitted 
to agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.

2.  Thereafter, the claims must be 
readjudicated by the RO pursuant to the 
pre August 29, 2001, version of 38 
C.F.R. § 3.156(a).  If the above 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with the claims 
that have been remanded, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  If one is issued, the 
supplemental statement of the case must 
reflect the provisions of 38 C.F.R. 
§ 3.156(a) as in effect prior to August 
29, 2001.  Thereafter, the case must be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


